Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract ideas as explained in the step Step 2A, Prong I analysis below. This judicial exception is not integrated into a practical application as explained in Step 2A, Prong 2 analysis below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained in Step 2B analysis below.
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
Claim 1 recites the steps of determining that a first testing animal is in a filtering chamber and determining a set of testing conditions.  Determining that an animal is present in a location and determining a testing condition can be characterized reasonably as a mental process, such as an evaluation or judgment that can be performed in the human mind or with the aid of pencil and paper.  The 2019 Guidance expressly recognizes such mental processes as constituting patent-ineligible abstract ideas.  Id.  Accordingly, these limitations reasonably can be characterized as reciting a patent-ineligible abstract idea.
Step 2A, Prong 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claim 1 recites additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
In addition to reciting the above-noted abstract ideas, various additional elements of claim 1 do not integrate these abstract ideas into a practical application.  In particular, claim 1 recites the addition elements of “the filtering chamber being positioned between a housing chamber and a behavioral testing chamber, wherein a configuration of a first gate component positioned between the filtering chamber and the behavioral testing chamber is in a closed configuration to restrict access to the behavioral testing chamber” and “modifying the configuration of the first gate component from the closed configuration to an open configuration to allow the first testing animal to enter the behavioral testing chamber.”  These additional elements fail to integrate the judicial exception into a practical application by providing an improvement in the functioning of a computer or an improvement to other technology or technical field.  MPEP § 2106.05(a).  The specification describes the devices used in the instant application as “any type of general computing device capable of network computing with other devices.”  Thus, there is no described improvement to the functioning of a computer as the specification describes the use of a general purpose computer elements.
Step 2B:
           Under step 2B of the 2019 Guidance, we next analyze whether claim 1 adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
Claim 1 recites “the filtering chamber being positioned between a housing chamber and a behavioral testing chamber, wherein a configuration of a first gate component positioned between the filtering chamber and the behavioral testing chamber is in a closed configuration to restrict access to the behavioral testing chamber.”  This recitation generally links the judicial exceptions listed in Prong 1 above to a particular field of use or technical environment.   Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  MPEP 2106.05(h).  
Claim 1 further recites “modifying the configuration of the first gate component from the closed configuration to an open configuration to allow the first testing animal to enter the behavioral testing chamber.”  This recitation constitutes Claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words “apply it”.  MPEP 2106.05(f)(1).  
            Dependent claims 2-10 either further define the abstract ideas recited in claim 1 or add limitations which recite abstract ideas similar to the ones addressed above.  Therefore, claims 1-10 are rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract ideas as explained in the step Step 2A, Prong I analysis below. This judicial exception is not integrated into a practical application as explained in Step 2A, Prong 2 analysis below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained in Step 2B analysis below.
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
Claims 11 and 20 recite that one or more computer-readable mediums storing instructions cause the system to perform the operations, the steps of determining that a first testing animal is in a filtering chamber, and determining a set of testing conditions.  Determining that an animal is present in a location and determining a testing condition can be characterized reasonably as a mental process, such as an evaluation or judgment that can be performed in the human mind or with the aid of pencil and paper.  The 2019 Guidance expressly recognizes such mental processes as constituting patent-ineligible abstract ideas.  Id.  Accordingly, these limitations reasonably can be characterized as reciting a patent-ineligible abstract idea.
Step 2A, Prong 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claim 1 recites additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
In addition to reciting the above-noted abstract ideas, various additional elements of claim 1 do not integrate these abstract ideas into a practical application.  In particular, claims 11 and 20 recite the additional elements of “one or more computer processors”,  “the filtering chamber being positioned between a housing chamber and a behavioral testing chamber, wherein a configuration of a first gate component positioned between the filtering chamber and the behavioral testing chamber is in a closed configuration to restrict access to the behavioral testing chamber” and “modifying the configuration of the first gate component from the closed configuration to an open configuration to allow the first testing animal to enter the behavioral testing chamber.”  These additional elements fail to integrate the judicial exception into a practical application by providing an improvement in the functioning of a computer or an improvement to other technology or technical field.  MPEP § 2106.05(a).  The specification describes the devices used in the instant application as “any type of general computing device capable of network computing with other devices.”  Thus, there is no described improvement to the functioning of a computer as the specification describes the use of a general purpose computer elements.
Step 2B:
           Under step 2B of the 2019 Guidance, we next analyze whether claim 1 adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
       Claims 11 and 20 recite “one or more computer processors” and “the filtering chamber being positioned between a housing chamber and a behavioral testing chamber, wherein a configuration of a first gate component positioned between the filtering chamber and the behavioral testing chamber is in a closed configuration to restrict access to the behavioral testing chamber.”  This recitation generally links the judicial exceptions listed in Prong 1 above to a particular field of use or technical environment.   Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  MPEP 2106.05(h).  
Claims 11 and 20 further recites “modifying the configuration of the first gate component from the closed configuration to an open configuration to allow the first testing animal to enter the behavioral testing chamber.”  This recitation constitutes Claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words “apply it”.  MPEP 2106.05(f)(1).  
            Dependent claims 12-19 either further define the abstract ideas recited in claim 1 or add limitations which recite abstract ideas similar to the ones addressed above.  Therefore, claims 11-20 are rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record shows a variety of testing cages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L SENECZKO whose telephone number is (571)272-5353. The examiner can normally be reached M-F 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS LEO SENECZKO/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644